Citation Nr: 0910767	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  03-34 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability, to include as a residual of a head injury.

2.  Entitlement to service connection for tinnitus, to 
include as a residual of a head injury.

3.  Entitlement to service connection for vertigo, to include 
as a residual of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.R.


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to January 
1973.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.  Thereafter, the claims file was transferred to 
the RO in Chicago, Illinois.  This case was previously before 
the Board in July 2007 and November 2008, and was remanded 
for additional development.

The Veteran and lay witness S.R. appeared before the 
undersigned Veterans Law Judge in May 2007 and delivered 
sworn testimony via a video conference hearing in Chicago, 
Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the November 2008 BVA remand, a VA examination or 
opinion is necessary if the record: (a) contains competent 
clinical evidence of a current disability, or persistent or 
recurrent symptoms of disability; (b) establishes that the 
Veteran suffered an event, injury, or disease in service; and 
(c) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  
38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  McClendon, supra, at 83.

The Veteran's service treatment records contain a January 
1973 report of medical history in which the Veteran indicated 
that he had experienced, or was experiencing, dizziness or 
fainting spells and ear, nose, or throat trouble at that 
time.  In the physician's summary section of that report, the 
examiner noted that the Veteran had occasional dizziness.  
The January 1973 service separation examination did not note 
any disability of the ears, or dizziness, and neither an 
audiogram nor whispered voice testing was accomplished.

The Veteran's DD Form 214 indicates that his military 
occupational specialty was light weapons infantryman.  As 
such, the Board finds that exposure to acoustic trauma in 
service would be consistent with the conditions and 
circumstances of the veteran's service.  38 U.S.C.A. 
§ 1154(a) (West 2002).

There are post-service medical records associated with the 
claims file which indicate that the Veteran's claimed 
disabilities, or symptoms thereof, may be associated with the 
Veteran's military service, but which are not sufficient to 
allow VA to make a decision on these claims.  See, e.g., 
August 2002 Private Medical Record (noting a reported history 
that the Veteran had significant noise exposure in the 
military and in his occupation, and that he "developed 
rather sudden left hearing loss in the 1970s," and sudden 
right hearing loss in February 2000); February 2000 VA 
Medical Record (noting the Veteran's statement that he had 
hearing loss in 1971 which improved a week later); January 
2003 VA Medical Record (noting decreased hearing bilaterally, 
dizziness and vertigo, and tinnitus, and stating that the 
Veteran had noise exposure during military service).

Because VA has a duty to obtain an examination where the 
evidence indicates that claimed disabilities may be 
associated with in-service problems, and based on the 
Veteran's and other lay testimony concerning these issues, 
the November 2008 BVA remand directed that the Veteran be 
scheduled for the appropriate VA examination or examinations 
to determine the etiology of the disabilities on appeal.

Subsequent to the November 2008 BVA decision, the Veteran was 
scheduled for a VA ear, nose, and throat examination, and a 
VA audiology examination, both on December 15, 2008.  In a 
December 3, 2008 letter, notice of these examinations was 
sent to the Veteran at his last known address of record.  The 
claims file reflects that such notice was mailed to the 
Veteran via FedEx standard overnight delivery.  There is a 
December 2008 notice of cancellation in the claims file which 
indicates that no communication was received by the Veteran 
in response to this mailing.  The notice of cancellation also 
reflects that an attempt to contact the Veteran by phone was 
made, but that no phone number could be located.  
Subsequently, a December 2008 supplemental statement of the 
case denied the Veteran's claims based on the evidence of 
record, as he had not reported for the scheduled VA 
examinations.

In February 2009, VA received a letter from the Veteran in 
response to the December 2008 supplemental statement of the 
case.  This letter indicated that he had given his sister 
permission to contact the Chicago, Illinois RO on December 
11, 2008 in order to submit his new address, as he had moved 
to Arizona.  The letter suggests that the Veteran was told 
that an appointment would be set up in Prescott, Arizona, and 
that he should wait for notice of such appointment.  The 
Veteran states that he never received any such notice.  
Although the claims file does not reflect any correspondence 
prior to the February 2009 letter which informs VA of the 
Veteran's new address, the Board finds that, for the reasons 
given above, another attempt should be made to afford the 
Veteran the appropriate VA examination or examinations to 
determine the etiology of the disabilities on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
the appropriate VA examination(s) to 
determine whether he has any hearing loss, 
tinnitus, or vertigo, to include as a 
residual of a head injury, related to 
service.  All indicated tests should be 
performed.  Include documentation in the 
claims folder that notice of the scheduled 
examination(s) was sent to the Veteran's 
most recent address of record in Bullhead 
City, Arizona, as indicated in the 
Veteran's February 2009 letter.  Following 
examination of the Veteran and review of 
the claims file, the examiner(s) should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or better) that the Veteran 
has any current hearing loss, tinnitus, or 
vertigo, to include as a residual of a 
head injury, that was caused or aggravated 
by his military service.  In rendering 
such opinions, the examiner is requested 
to note that VA has conceded the Veteran's 
exposure to acoustic trauma in service.  
Also, the examiner is requested to 
reconcile his/her opinions with the 
Veteran's indication in a January 1973 
report of medical history of dizziness or 
fainting spells, and ear, nose or throat 
trouble at that time.

2.  When the above action has been 
accomplished, the issues on appeal should 
be readjudicated.  If any of the benefits 
sought on appeal are not granted, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

